EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cheng on 02/17/2022.

The application has been amended as follows: 

	In Claim 8, line 2, the phrase “handle is based” has been removed and the phrase --- handle is further based --- has been inserted.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 1 is amended such that a set of sensors/sensors are shown with a box on the handle.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and  4-14, the prior art of record fails to disclose, teach or render obvious an exercise handle with all the structural limitations and functional language as detailed in claim 1 (see attached PTO-892 for a list of pertinent prior arts).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784